Citation Nr: 0513385	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-15 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for spinal disease of the 
neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.T.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for spinal disease of the neck as a result of exposure to 
herbicides.  In May 2001 and July 2003, the Board remanded 
the claim for additional development.  


FINDING OF FACT

The veteran does not have spinal disease of the neck as a 
result of his service, or a service-connected disability.


CONCLUSION OF LAW

Spinal disease of the neck was not incurred or aggravated by 
service, or a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1116(f), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that he has spinal disease of the neck as 
a result of his service.  In particular, it is argued that he 
has spinal disease of the neck due to an injury during 
service, or, in the alternative, as due to exposure to 
herbicides, or, in the alternative, as due to his service-
connected low back condition.  See e.g. appellant's brief, 
dated in April 2003.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001). Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975. The veteran's 
claim was filed in 1997. Prior to December 27, 2001, the law 
required that the veteran have a presumptive disease before 
exposure to herbicides was presumed. See 38 U.S.C.A. § 
1116(a)(3) (West 1999 & Supp. 2001). The change in the 
statute, discussed above, is on its face is more liberal than 
the statute previously in effect.  The law now provides that 
a claimant, who, during active service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002).

In this case, the veteran is shown to have qualifying service 
in Vietnam for the presumption of exposure to herbicides.  
Specifically, his DD Form 214 indicates that his awards 
include the Vietnam Service Medal, and his service medical 
records show that he was admitted to a hospital located in 
Vietnam in December 1967 and transferred from there in 
January 1968.  Given the foregoing, the veteran is presumed 
to have been exposed to herbicide agents based on the fact of 
his service in Vietnam during the specified period.  

The Board notes that there is no allegation that a neck 
injury occurred during participation in combat, and that the 
provisions of 38 U.S.C.A. § 1154(b) are therefore not for 
application.  

The veteran's service medical records do not show complaints 
of cervical spine symptoms, or a diagnosis for the cervical 
spine.  

As for the post-active duty service medical evidence, it 
includes VA and non-VA treatment and examination reports, 
dated between 1969 and 2004.  This evidence includes a VA X-
ray report, dated in December 1996, that contains an 
impression of disc degenerative changes at C6-7.  A VA 
magnetic resonance imaging (MRI) report, dated in May 1997, 
contains an impression of diffuse stenosis of the cervical 
spinal canal secondary to multiple levels of disc herniation 
as well as some areas of osteophyte formation.  A VA 
operative report, dated in September 1998, shows that he 
underwent a posterior cervical laminectomy C3 through C6, and 
posterior segmental instrumentation from C3-C6, bilaterally.  
The relevant evidence dated after September 1998 generally 
shows treatment for complaints of neck pain, with findings 
that include postsurgical changes, to include metallic 
hardware, and multiple levels of degenerative disease and 
neural foraminal narrowing.  See e.g., May 2000 VA 
computerized tomography report; November 2001 VA MRI report.  

A statement from the veteran's wife, received in June 2004, 
states that the veteran has a  great deal of neck pain.  

The veteran's service medical records do not show any 
treatment for cervical spine symptoms, or diagnosis of a 
cervical spine condition.  Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303.  
Furthermore, the earliest diagnosis of a cervical spine 
condition is found in the December 1996 VA X-ray report.  
This report comes approximately 26 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, there is no competent evidence showing that 
the appellant has a cervical spine condition as a result of 
any injury or disease incurred during his service.  

To the extent that a claim has been presented based on 
exposure to herbicides, the Board notes that the veteran's 
presumption of exposure to herbicides during service is not 
dispositive of the claim, as the claimed condition is not a 
disease or disorder for which a presumption of service 
connection arises.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, service 
connection under the presumptive provisions of 38 C.F.R. §§ 
3.307 and 3.309 is not warranted.  Furthermore, there is no 
competent evidence showing that the veteran has a cervical 
spine condition as a result of exposure to herbicides during 
service.  See Combee v. Brown, 34 F.3d 1039 (1994); see also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, and that the 
claim must be denied.  See 38 C.F.R. § 3.303.  

Finally, the veteran argues that he has a cervical spine 
condition secondary to his service-connected low back 
disorder.  Specifically, service connection is in effect for 
postoperative lumbar discectomy, evaluated as 60 percent 
rating.  In addition, a total disability compensation rating 
based on individual unemployability (TDIU) is in effect based 
on this disorder.  

The Board finds that the claim must be denied.  There is no 
competent evidence of record to show that a cervical spine 
condition was caused or aggravated by the veteran's service-
connected low back condition.  In this regard, the only 
competent opinion is found in a VA examination report, dated 
in April 2004.  This report shows that the examiner stated 
that the processes in the lumbar spine and cervical spine 
"are similar and are due to wear and tear."  The examiner 
concluded, "I cannot say specifically that the lumbar spine 
caused the cervical spine, but the causes of both would be 
similar. Certainly, this is due to a lifetime of wear and 
tear."  (emphasis added).  The examiner attributes the 
veteran's cervical spine disability to "a lifetime of wear 
and tear" and not to the service-connected back disability 
or to an incident in service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
that a cervical spine condition is due to, or has been 
aggravated by, a service-connected condition.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and the claim is denied.  

In reaching this decision, the Board has considered the oral 
and written testimony of the veteran, and the lay statement.  
Although a lay person is competent to testify as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the veteran's claim for service 
connection must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  The Court also held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).
The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in 
September 2001, July 2003, March 2004, and April 2004 
(hereinafter "VCAA letters") that informed him of the type 
of information and evidence necessary to support his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and two supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA letters informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA letters contained specific requests for the 
veteran to provide additional evidence in support of his 
claim.  For example, in the September 2001 letter, the 
veteran was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  He was requested to 
identify all relevant treatment and to complete 
authorizations (VA Forms 21-4142) for all evidence that he 
desired VA to attempt to obtain.  Specific requests were 
included in the subsequently dated VCAA letters.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the two SSOCs.  The Board concludes 
that the discussions in the RO's VCAA letters, the RO's 
decision, the SOC, and the SSOCs, adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Id.


The Board also notes that the September 2001 letter was sent 
to the appellant after the RO's June 1998 decision that is 
the basis for this appeal.  Pelegrini, 18 Vet. App. at 120.  
In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the VCAA letters were provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board, and the content of the letters fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In addition, after the VCAA letters were sent, 
the case was readjudicated and in November 2004 a 
Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as the veteran's available VA and non-VA treatment 
records.  The veteran has been afforded an examination, and 
an etiological opinion has been obtained.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Service connection for spinal disease of the neck is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


